DETAILED ACTION
This action is in response to the claims filed 01/07/2022. Claims 2-5, 9-12, 15-18 are canceled. Claims 1, 6, 7, 8, 13, 14, 19 and 20 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. 
Applicant argued that in Doshi there is no mention of “first and second multi class outputs”. Examiner notes that Doshi is not relied upon for teaching this feature. The art Shin et al. is relied upon for this teaching.	Applicant argues that Doshi describes outputting “a list of crops” not a prediction of which crop will produce a maximum yield. Examiner notes that the list of crops output by the model in Doshi are indicative of crops which are most suited for growing. While Doshi states “gets a list of crops that he can grow for that particular season. This result is illustrated in Fig. 4”, examiner notes that in this context, the “list” is clearly representative of the crops which yield the maximum cash, called cash crops in the figure, or best growing cereals. Applicant has provided no explanation as to why the recommended “cash crops” and recommended “Cereals” produced by the system is unreasonably interpreted as “maximum yielding crops”. For this reason, examiner maintains that a list of crops in Doshi corresponds to crops which will produce a “maximum yield”.    
Applicant argues Agarap does not teach “predicted values from each layer of neural network feeding values into the next higher layer of neural network”. Examiner relies on Ding et al. to teach this limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al “A Novel Cascade Classifier for Automatic Microcalcification Detection” hereinafter Shin, further in view of Tosun et al “efficient machine learning using partitioned restricted boltzmann machines” hereinafter Tosun, further in view of Ding et al. “Research on Intrusion Detection Technology Based on Deep Learning” hereinafter Ding, further in view of Bedi et al. “Empirical Mode Decomposition Based Deep Learning for Electricity Demand Forecasting” hereinafter Bedi, further in view of Doshi et al “AgroConsultant: Intelligent Crop Recommendation System Using Machine Learning Algorithms” hereinafter Doshi, further in view of John Shriver US Document ID US 20160224703 A1 hereinafter Shriver, further in view of Kumar et al “Crop Selection Method to Maximize Crop Yield Rate using Machine Learning Technique” hereinafter Kumar.

Regarding claim 1
	Shin teaches, building a first [machine learning model]… inputting into the first [model] a plurality of factors,… training the first [model] to produce a first multi-class output …inputting the first multi-class output… building a second DBM …inputting the first multi-class output… into the second DBM;… wherein the first and second multi-class outputs further comprise a prediction ( pg 4  figure caption “Figure 2 Schematic diagram of the proposed cascaded classification framework” 
    PNG
    media_image1.png
    374
    630
    media_image1.png
    Greyscale
pg 5 ¶02 “Random forest (RF) [19, 20] is an ensemble classifier comprising multiple decision trees. Each tree is learned using a randomly sampled subset S of the full training data set T” pg 6 “The distribution of labels of the subset at each
leaf node defines the posterior class probabilities p(c|v) for a given feature vector v” the first model is trained to output predicted class probabilities. Pg 6 ¶03 “Given a training set D = {(xi, yi), i = 1, 2, ..., |D|} comprising the input image patches xi and their binary class labels yi 2 {0, 1}, we minimize the negative log-likelihood…to train a generative model”  the second model, deep Boltzmann model is trained to produce class labels y given the input, as shown in the figure the model receives the class probabilities output from the first model.)
Shin does not explicitly teach, building a first Deep Boltzmann machine (DBM), wherein a hidden layer of the first DBM is split into a first plurality of neural networks, wherein each neural network within the first plurality of neural networks models a separate sub-timeframe within the overall timeframe; wherein each neural network within the second plurality of neural networks models a separate sub-timeframe within the overall timeframe; wherein each neural network within the first and second pluralities of neural networks is progressively subdivided into a specified number of additional layers of neural networks, wherein each layer of neural networks models predicted [output] for a smaller segment of time, wherein only predicted values from each layer of neural networks that meet a predefined threshold are fed into the next higher layer of neural networks; outputs further comprise a prediction…for each sub-timeframe; A computer-implemented method for optimizing the allocation of farmland between different crops, the computer-implemented method comprising: defining an overall timeframe for farming a predetermined area of land; [input to the model] factors related to crop growth for a plurality of crops; [a model to] produce a … output of predicted maximum crop yields wherein each class of the multi-class outputs indicates a probability of onset of a growing season; and feeding the second multi-class output into a decision support system (DSS), wherein the DSS generates a recommended allocation of the predetermined area of land among different crops during different sub-timeframes to maximize total yield for the overall timeframe.
	Tosun teaches, building a first Deep Boltzmann machine (DBM), wherein a hidden layer of the first DBM is split into a first plurality of neural networks, (pg 67 ¶01 “We propose a training method for RBMs that partitions the network into several overlapping subnetworks… In this figure [4.5], the partitions do not overlap” pg 128 ¶03 “As shown in Chapter 6, Partitioned-RBM can be used effectively as part of Deep Belief Networks” each subnetwork, neural network, in the first color coded column, hidden layer, is split or partitioned into 4 sub neural networks. The deep belief network, is a network composed of Boltzmann machines shown in Figure 2.5 pg 37, therefore the belief network corresponds to a deep Boltzmann machine. 
    PNG
    media_image2.png
    303
    493
    media_image2.png
    Greyscale
) wherein each neural network within the first plurality of neural networks models a separate sub-timeframe within the overall timeframe; wherein each neural network within the second plurality of neural networks models a separate sub-timeframe within the overall timeframe; wherein each neural network within the first and second pluralities of neural networks is progressively subdivided into a specified number of additional layers of neural networks, wherein each layer of neural networks models predicted [output] for a smaller segment of time, (pg 121 ¶03 “The idea here is that each individual RBM will capture local trends/features within the window” each local RBM or neural network models a separate local timeframe within the overall time frame. Further see figure 7.3, each RMB models a separate time frame. Examiner notes that each RBM predicts a separate time frame and as shown in figure 4.5 each DBM consist of multiple sub neural networks or RBMs. Both second and first DBM are partitioned, as shown in the figure the partitions are made progressively, each modeling a smaller segment of time.
    PNG
    media_image3.png
    286
    763
    media_image3.png
    Greyscale
) 
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to utilize partitioned deep boltzmann that allow for analysis on sub-vectors of the input as taught by Tosun to the disclosed invention of Shin.
	One of ordinary skill in the arts would have been motivated to make this modification because Shin describes using machine learning algorithms for classification, Tosun suggests that the application of “partitioning the model into subcomponents” is a method which “not only improves runtime complexity of training algorithms, it also significantly improves performance of the learning methods in terms of classification accuracy and representation power” (pg 48 ¶01 Tosun)
Shin/Tosun does not explicitly teach, wherein only predicted values from each layer of neural networks that meet a predefined threshold are fed into the next higher layer of neural networks; outputs further comprise a prediction…for each sub-timeframe; A computer-implemented method for optimizing the allocation of farmland between different crops, the computer-implemented method comprising: defining an overall timeframe for farming a predetermined area of land; [input to the model] factors related to crop growth for a plurality of crops; [a model to] produce a … output of predicted maximum crop yields wherein each class of the multi-class outputs indicates a probability of onset of a growing season; and feeding the second multi-class output into a decision support system (DSS), wherein the DSS generates a recommended allocation of the predetermined area of land among different crops during different sub-timeframes to maximize total yield for the overall timeframe.
	Ding when addressing using RELU activation functions between hidden layer of neural models teaches, wherein only predicted values from each layer of neural networks that meet a predefined threshold are fed into the next higher layer of neural networks. (abstract “we proposed a deep neural network (DNN) Model… ReLU (Rectified linear unit) is used as the
activation function of each layer” pg 1477 ¶4 “Activate Function: The study used the ReLU function, which is a non-linear activation function, as the activation function of the hidden layers 
    PNG
    media_image4.png
    34
    151
    media_image4.png
    Greyscale
” the activation function used on each hidden layer feeds into the next higher layer. It performs predefined thresholding by only outputs predicted values, x, above 0.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to utilize RELU activations for hidden layers as taught by Ding to the disclosed invention of Shin/Tosun.
	One of ordinary skill in the arts would have been motivated to make this modification because Shin/Tosun describes a network model which has hidden layers which connect to higher order layer. Ding states that using RELU as an activation unit is “more consistent with the principle of neuron signal excitation which can enhance the model’s performance. And it can express a complicated classification boundary better than a linear activation function” (pg 1477 ¶04 Ding)
Shin/Tosun/Ding does not explicitly teach,  outputs further comprise a prediction…for each sub-timeframe; A computer-implemented method for optimizing the allocation of farmland between different crops, the computer-implemented method comprising: defining an overall timeframe for farming a predetermined area of land; [input to the model] factors related to crop growth for a plurality of crops; [a model to] produce a … output of predicted maximum crop yields wherein each class of the multi-class outputs indicates a probability of onset of a growing season; and feeding the second multi-class output into a decision support system (DSS), wherein the DSS generates a recommended allocation of the predetermined area of land among different crops during different sub-timeframes to maximize total yield for the overall timeframe.
Bedi when addressing machine learning ensemble trained to predict output based on different time features as input teaches, outputs further comprise a prediction…for each sub-timeframe (Abstract “Then, a LSTM model is trained separately for each of the extracted IMFs and residual. Finally, the prediction results of all IMFs are combined by summation to determine an aggregated output” a different lstm model makes a prediction for each sub-timeframe or IMF.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a prediction model for time series data composed of an ensemble of predictor models that model sub-timeframes taught by Bedi to the disclosed invention of Shin/Tosun/Ding.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement time series prediction that is “based deep learning approach (EMD+LSTM) outperforms other regression models for…time series forecasting…. The proposed deep learning approach (EMD+LSTM) can be utilized to deal efficiently with nonlinear features of…time series data.” (Bedi Conclusion) 
Shin/Tosun/Ding/Bedi does not explicitly teach, A computer-implemented method for optimizing the allocation of farmland between different crops, the computer-implemented method comprising: defining an overall timeframe for farming a predetermined area of land; [input to the model] factors related to crop growth for a plurality of crops; [a model to] produce a … output of predicted maximum crop yields wherein each class of the multi-class outputs indicates a probability of onset of a growing season; and feeding the second multi-class output into a decision support system (DSS), wherein the DSS generates a recommended allocation of the predetermined area of land among different crops during different sub-timeframes to maximize total yield for the overall timeframe.
Doshi however, when addressing issues related to using machine learning models to determine the crop growth recommendations teaches, A computer-implemented method for optimizing the allocation of farmland between different crops, the computer-implemented method comprising: (Conclusion “proposed and implemented an intelligent crop recommendation system, which can be easily used by farmers…which crop to grow depending on a variety of environmental and geographical factors…would ensure maximized yield as the decision about which crop to grow” the system described by the authors selects the best crop for a farmer to grow in a given location, or allocation of farmland, to optimize or maximize yield) defining an overall timeframe for farming a predetermined area of land; (Introduction ¶03 “before recommending the most suitable crop to the user. This model would take input from another recommendation system, called Rainfall Predictor, which would predict the month-wise rainfall of the next twelve months for the particular user’s district.” Pg 4 ¶01 “depending on the location of the user’s farm” The model suggests the most suitable crop for a farmer’s land using at least data over a 12 month time frame) [input to the model] factors related to crop growth for a plurality of crops; (pg 3 column 2 ¶04 “The weights of this model can then be saved, and the farmers can easily avail crop recommendations by giving their farm’s soil type, aquifer characteristics, top soil thickness and pH as the input to the system” the model process input data related to the crop growth.) [a model to] produce a … output of predicted maximum crop yields (pg 4 Crop Suitability Predictor ¶01 “When the pre-processed training dataset of sub-system 1 was applied to four different machine learning algorithms, different accuracies were obtained” pg 5 ¶01 “Once the farmer selects his farm parameters…he gets a list of crops that he can grow for that particular season.” The subsystem uses 4 different models each producing a suggested crop with varying accuracy, therefore each algorithm is capable of  produces a first, second, third, and forth output of predicted maximum crop yield. This step is seen in the “Machine learning Algorithms” block in Figure 1.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to use a machine learning system to analyze input factors to produce crop yield predictions as taught by Doshi to the disclosed invention of Shin/Tosun/Ding/Bedi.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement a machine learning “system would assist the farmers in making an informed
decision about which crop to grow depending on a variety of environmental and geographical factors” that “would ensure maximized yield as the decision about which crop to grow” (Doshi Conclusion)
Shin/Tosun/Ding/Bedi/Doshi does not explicitly teach, wherein each class of the multi-class outputs indicates a probability of onset of a growing season; and feeding the second multi-class output into a decision support system (DSS), wherein the DSS generates a recommended allocation of the predetermined area of land among different crops during different sub-timeframes to maximize total yield for the overall timeframe.
Further Shriver when addressing issues related to using machine learning models to predict crop growth cycles teaches, wherein each class of the multi-class outputs indicates a probability of onset of a growing season. (¶0023 “the method can leverage machine learning models (e.g., random forests) to select the growth curve” ¶0062 “the determined growth curve is preferably specific to each growing season” ¶0064 “Selecting the reference curve S212 can include… calculating a probability for each growth class that the respective growth class will be the actual growth curve” The machine learning module produces a probability that a given crop follows a particular growth curve which describes the growing season.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate predictions of growing season onset using a Deep Boltzmann model as taught by Shriver to the disclosed invention of Shin/Tosun/Ding/Bedi/Doshi.
	One of ordinary skill in the arts would have been motivated to make this modification in order to implement growth estimation using methods to “minimize the amount of storage required to continuously monitor a plurality of fields over conventional methods. For example, the method can leverage machine learning models… method variants leveraging machine learning models can have comparable or better accuracy and/or precision than methods leveraging shape models” (Shriver Introduction ¶023)
Shin/Tosun/Ding/Bedi/Doshi/Shriver does not explicitly teach, and feeding the second multi-class output into a decision support system (DSS), wherein the DSS generates a recommended allocation of the predetermined area of land among different crops during different sub-timeframes to maximize total yield for the overall timeframe.
However, Kumar when addressing issues related crop selection that maximizing net yield rate of crops over growing seasons teaches, and feeding the second multi-class output into a decision support system (DSS), wherein the DSS generates a recommended allocation of the predetermined area of land among different crops during different sub-timeframes to maximize total yield for the overall timeframe. (pg 143 column 1 “retrieves all possible crops that are to be sown at a given time stamp” corresponding to the second multi class output pg 5 and Figure 1 Crop Data and CSM Algorithm “to predict season in advance for entire year. Based on these predicted season and past data of crop yield rate, it is possible to predict yield rate of crop earlier. CSM algorithm works on prediction of crop yield rate based on favorable condition in advance and gives a sequence of crops with highest net yield rate.” As shown in the figure the CSM algorithm, the decision support system, receives the predicted crop yield for a predetermined are of land and produces a sequence of recommended allocations of crops to grow during sub timeframes in order to maximize net yield.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a algorithm for generating a sequence of crops to grow throughout the growing season to optimize net yield taught by Kumar to the disclosed invention of Shin/Tosun/Ding/Bedi/Doshi/Shriver.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement the “CSM method [which] may improve net yield rate of crops to be planted over season” (Kumar Conclusion)

Regarding claim 6
Shin/Tosun/Ding/Bedi/Doshi/Shriver/Kumar teach claim 1 
Further Bedi teaches, wherein the factors input into the first DBM are clustered together based on relevance. ( Figure 3 Data preprocessing block & pg 5 Data Clustering “In this paper, we use K-means clustering algorithm to find out the groups of months in the electricity data that follows similar consumption patterns.” K-means is a method for clustering data based on similarity or relevance, as shown in the figure the clustering is performed before the data is input into the machine learning model.)
For motivation to combine Shin/Tosun/Ding/Bedi/Doshi/Shriver/Kumar see the rejection of claim 1.
Regarding claim 8
	Claim 8 is rejected for the reason set forth in the rejection of claim 1.
	Further Doshi teaches, A computer system for optimizing the allocation of farmland between different crops (Conclusion “proposed and implemented an intelligent crop recommendation system, which can be easily used by farmers…which crop to grow depending on a variety of environmental and geographical factors…would ensure maximized yield as the decision about which crop to grow” the system described by the authors selects the best crop for a farmer to grow in a given location, or allocation of farmland, to optimize or maximize yield)
Further Shriver teaches, a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to: (¶0095 “An alternative embodiment preferably implements the above methods in a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components…the computer-executable component is preferably a processor but the instructions may alternatively or additionally be executed by any suitable dedicated hardware device.” The processor is necessarily connected to a memory storing the instructions through an interconnect system corresponding to a bus system.)
For the reasons to combine Shin/Tosun/Ding/Bedi/Doshi/Shriver/Kumar see the rejection of claim 1
Regarding claim 13
	Claim 13 is rejected for the reasons set forth in claim 8 and claim 6
Regarding claim 14
	Claim 14 is rejected for the reason set forth in the rejection of claim 1.
Further Doshi teaches A computer program product for optimizing the allocation of farmland between different crops,  (Conclusion “proposed and implemented an intelligent crop recommendation system, which can be easily used by farmers…which crop to grow depending on a variety of environmental and geographical factors…would ensure maximized yield as the decision about which crop to grow” the system described by the authors selects the best crop for a farmer to grow in a given location, or allocation of farmland, to optimize or maximize yield)
Further Shriver teaches, the computer program product comprising a non-volatile computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method (¶0095 “An alternative embodiment preferably implements the above methods in a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components…the computer-executable component is preferably a processor but the instructions may alternatively or additionally be executed by any suitable dedicated hardware device.” The processor is necessarily connected to a memory storing the instructions through an interconnect system corresponding to a bus system.)
For the reasons to combine Shin/Tosun/Ding/Bedi/Doshi/Shriver/Kumar see the rejection of claim 1
Regarding claim 19
	Claim 13 is rejected for the reasons set forth in claim 8 and claim 6

Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin/Tosun/Ding/Bedi/Doshi/Shriver/Kumar, further in view of Jain et al. “Crop Selection Method Based on Various Environmental Factors Using Machine Learning” hereinafter Jain.

Regarding claim 7
Shin/Tosun/Ding/Bedi/Doshi/Shriver/Kumar teach claim 1 
Further Doshi teaches, wherein the factor input into the first [model] comprises Temperature, Weather patterns, Likelihood of natural disasters Sensitivity of crops to pests and pesticides (pg 1 introduction ¶03 “With this in mind, we propose AgroConsultant- an intelligent system that would consider environmental parameters (temperature, rainfall, farm’s latitude, longitude, altitude and distance from the sea) and soil characteristics (pH value, soil type and thickness of aquifer and topsoil)” geographical features such as altitude and distance from the sea are each indicators for likelihood of natural disasters. The soil characteristics are indicative of the sensitivity to pests and pesticides ) Season of the year (as shown in figure 2, the season of the year is used by the prediction system as input.)
Shin/Tosun/Ding/Bedi/Doshi/Shriver/Kumar does not explicitly teach, wherein the factor input into the first model comprises: Humidity, Greenhouse gas density, Sensitivity of crops to pests and pesticides,
However Jain when addressing crop selection using environmental factors and machine learning teaches, wherein the factor input into the first model comprises: Humidity, Greenhouse gas density, ( pg 3 ¶02 “The feed forward back propagation artificial neural network has been suggested for better crop yield prediction… ANN has been applied for forecasting crop yield on the basis of various predictor variables… humidity” examiner notes that humidity is a measure of the density of water vapor in the air. Water vaper is a greenhouse gas.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to use environmental factors as input to a machine learning model to aid in the selection of crops in an agricultural environment as taught by Jain to the disclosed invention of Shin/Tosun/Ding/Bedi/Doshi/Shriver/Kumar.
One of ordinary skill in the arts would have been motivated to make this modification in because both Shin/Tosun/Ding/Bedi/Doshi/Shriver/Kumar and Jain use machine learning methods to aid in crop selection, the system described by Jain “can be of great help in predicting crop sequences as well as maximizing yield rates and monetary benefits to the farmers.” (Conclusion Jain)


Regarding claim 20
	Claim 20 is rejected for the reasons set forth in claim 14 and claim 7

Conclusion
Prior art:
	Bejo et al. “application of artificial neural network in predicting crop yield” Bejo discusses several different ways neural networks can be used to predict yield based on different input data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.G./
Examiner, Art Unit 2122
                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145